DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the second magnet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination this limitation will be interpreted with an indefinite article.  Claims 32 and 33 are rejected inasmuch as they depend from claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29-30, 34-35, 38-39 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chifu et al. (US 2014/0125956 A1).
Regarding claim 26, Chifu teaches a spring (20C, figure 8B);
An interaction component (stator of motor 7, figure 8B) coupled to the first end of the spring;
A speckle diffusion component (19C, figure 8B) coupled with a second end of the spring and
An actuation component (the rotator of motor 7, figure 8B) arranged to interact with the interaction component to cause actuation of the spring (paragraph 0077).
Regarding claim 29, Chifu teaches the first end is arranged to limit movement of the speckle diffusion component in at least one direction and the second end is arranged to limit movement of the speckle diffusion component in at least one other direction (see figure 8A).
Regarding claim 30, Chifu teaches the first end extends perpendicular to the second end (see 20C, figure 8A).
Regarding claim 34, Chifu teaches the first end of the spring is an end of a first arm of the spring; and (20C, figure 8A)
The second end of the spring is an end of second arm of the spring (20C, figure 8A).
Regarding claim 35, Chifu teaches the interaction component is a first magnet and the actuation component is a second magnet (a motor rotator/stator combination satisfies these requirements).
Regarding claim 38, Chifu teaches a speckle diffusion component (19C, figure 8A),
An oscillation component (20C, figure 8A) coupled to the speckle diffusion component; and
An oscillator component (stator of motor 7, figure 8A) configured to manipulate the oscillation component to oscillate the speckle diffusion component.
Regarding claim 39, Chifu teaches the speckle diffusion component is coupled to a first part of the oscillation component, (see figure 8A) and the oscillator component is configured interact with a second part of the oscillation component (see 7, 20C, figure 8A).
Regarding claim 41, Chifu teaches an interaction component (the motor rotator of 7, figure 8A)) coupled to the second part of the oscillation component, the interaction element configured to interact with the oscillator component to cause the oscillation of the speckle diffusion component (all motor rotators/stators interact with each other to cause the motor to rotate).
Regarding claim 42, Chifu teaches that the oscillation component is a spring (20C), and the interaction component is a first magnet and the oscillator component is a second magnet (a motor would rotator/stator combination would satisfy this the magnetic requirements of the claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chifu et al. (US 2014/0125956 A1).
Regarding claim 45, Chifu does not explicitly teach the oscillator component is configured to oscillate the oscillation component based on signals received from a controller.  The use of controllers for controlling the rotation of a fluorescent wheel are well known in the prior art, therefore examiner takes official notice of the fact that such a modification of Chifu would be well within the level of ordinary skill in the art and could be done for the purpose of more accurately controlling temperature fluctions in the color wheel and more precisely varying the speckle pattern.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-33 and 35-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16 of U.S. Patent No. 11,194,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 26 of this application, claim 1 of US11,194,170 contains all the limitations of claim 26 in addition to being more specific.  This could lead to harassment by multiple assignees.
Claim 27 corresponds to limitations found in claim 2 of US 11,194,170.
Claim 28 corresponds to limitations found in claim 4 of US 11,194,170.
Claim 29 corresponds to limitations found in claim 3 of US 11,194,170.
Claim 30 corresponds to limitations found in claim 5 of US 11,194,170.
Claim 31 corresponds to limitations found in claim 6 of US 11,194,170.
Claim 32 corresponds to limitation found in claim 7 of US 11,194,170.
Claim 33 corresponds to limitations found in claim 8 of US 11,194,170.
Claim 35 corresponds to limitations found in claim 1 of US 11,194,170.
Claim 36 corresponds to limitations found in claim 1 of US 11,194,170.
Claim 37 corresponds to limitations found in claim 1 of US 11,194,170.
Regarding claim 38 of this application, claim 1 of US 11,194,170 contains all the limitations of claim 26 in addition to being more specific, this could lead to harassment by multiple assignees.
Claim 39 of this application corresponds to limitations found in claim 1 of US 11,194,170.
Claim 40 of this application corresponds to limitations found in claim 2 of US 11,194,170.
Claim 41 of this application corresponds to limitations found in claim 1 of US 11,194,170.
Claims 42 and 43 of this application correspond to limitations found in claim 1 of US 11,194,170.
Claim 44 correspond to limitations found in claim 1 of US 11,194,170.
Regarding claim 45, claim 16 of US 11,194,170 teaches all the limitations of claim 45 in addition to being more specific.  This could lead to harassment by multiple assignees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	10/06/2022